Cole, Judge:
These appeals for reappraisement have been submitted for decision on a written stipulation, filed June 12, 1945, wherein tbe parties agree that the issues presented herein are tbe same as those decided in United States v. Alfred Dunhill of London, Inc. (suit No. 4481), C. A. D. 305 and that tbe record in that case may be incorporated herein.
In tbe incorporated case, tbe court found cost of production, section 402 (f), to be tbe proper basis for appraisement, and held that the so-called British purchase tax, described in the law of the,United Kingdom entitled, “Finance (No. 2) Act, 1940 3 & 4 Geo. 6 Ch. 48,” was not an item to be included in the “usual general expenses” contemplated within subdivision (2) of section 402 (f), supra, and therefore not to be calculated in determining such statutory value.
On the agreement of counsel that the several elements entering into the statutory cost of production of the items in question are equal to the appraised values thereof, less the additions made by the importer on entry because of advances by the appraiser in similar cases, I hold such values to be the cost of production, section 402 (f), supra, which I find to be the proper basis for appraisement of the instant-merchandise. Judgment will be rendered accordingly.